DETAILED ACTION
Claims 1-20 are pending.
A storage device, in light of the applicants’ specification (¶0038), is interpreted to be a non-transitory storage device.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-15, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Leonard et al. (US 2020/0019716 A1).

With respect to claim 1, Leonard discloses: a method, comprising:
identifying, based upon a permissions policy, a list of authorized participants associated with at least one segment of an online meeting (i.e., defining a list of users/groups authorized to view a resource, ,the participants in an online meeting may be determined as authorized to view specific content in Leonard, ¶0013, ¶0054);

determining, by comparing the identity of each participant against the list of authorized participants, whether an unauthorized participant is present in the at least one segment (i.e., compare viewing definition for specific content to the user-specific identification or level to determine that the user cannot view or have the content displayed; one slide may be viewable only by one group of users in Leonard, ¶0035, ¶0053); and
preventing, responsive to determining that the unauthorized participant is present, the unauthorized participant access to meeting data associated with the at least one segment. (i.e., preventing content from being displayed to an unauthorized participant showing a grey-ed out or hash-ed out area where the content would have been viewable in Leonard, ¶0035-0037).

With respect to claim 2, Leonard discloses: the method of claim 1, wherein the permissions policy is obtained from a controlling source (i.e., authoring computer system registering content and viewing requirements for pieces of content in Leonard, ¶0018-0020).

With respect to claim 3, Leonard discloses: the method of claim 1, wherein the list of authorized participants dictated by the permissions policy is unique to each of the at least one segments (i.e., each piece of content has a unique identifier and corresponding viewing requirement for what level or identified users may view the content in Leonard, ¶0029).



With respect to claim 5, Leonard discloses: the method of claim 1, wherein the preventing comprises ceasing sharing of the meeting data (i.e., preventing content from being displayed to an unauthorized participant showing a grey-ed out or hashed-out area where the content would have been viewable in Leonard, ¶0035-0037).

With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 1.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 1.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 2.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 2.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 3.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 3.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 4.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 4.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 5.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 5.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2020/0019716 A1) in view of Asthana et al. (US 2007/0150583 A1).

With respect to claim 6, Leonard discloses compare viewing definition for specific content to the user-specific identification or level to determine that the user cannot view or have the content displayed; one slide may be viewable only by one group of users (¶0035, ¶0053).  Leonard do(es) not explicitly disclose the following.  Asthana, in order to improve productivity and confidentiality by creating dynamic actions based on the meeting or conference (¶0002-0003), discloses: the method of claim 1, wherein the preventing comprises removing the unauthorized participant from the online meeting (i.e., eject unauthorized participants upon detecting transition to confidential section of the conference content in Asthana, ¶0034).
Based on Leonard in view of Asthana, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Asthana to 

With respect to claim 9, Leonard discloses compare viewing definition for specific content to the user-specific identification or level to determine that the user cannot view or have the content displayed; one slide may be viewable only by one group of users (¶0035, ¶0053).  Leonard do(es) not explicitly disclose the following.  Asthana, in order to improve productivity and confidentiality by creating dynamic actions based on the meeting or conference (¶0002-0003), discloses: the method of claim 1, wherein the at least one segment corresponds to a plurality of segments and further comprising dynamically identifying a change from one segment of the plurality of segments to another segment responsive to identifying a content switch (i.e., detecting a change of slides of a presentation in the meeting and ejecting unauthorized users based on the content being confidential in Asthana, ¶0024, ¶0034).
Based on Leonard in view of Asthana, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Asthana to improve upon those of Leonard in order to improve productivity and confidentiality by creating dynamic actions based on the meeting or conference.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 6.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 6.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 9.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 9.


Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2020/0019716 A1) in view of Mordecai et al. (US 2007/0208806 A1).

With respect to claim 7, Leonard discloses preventing content from being displayed to an unauthorized participant showing a grey-ed out or hash-ed out area where the content would have been viewable (¶0035-0037).  Leonard do(es) not explicitly disclose the following.  Mordecai, in order to improve confidentiality by preventing exposure of confidential content to participants without the appropriate privileges (¶0032), discloses: the method of claim 1, wherein the preventing comprises placing the unauthorized participant in a virtual lobby (i.e., participants without appropriate privileges can be placed in a virtual waiting room when confidential content may be discussed in the main room in Mordecai, ¶0031-0033).
Based on Leonard in view of Mordecai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mordecai to improve upon those of Leonard in order to improve confidentiality by preventing exposure of confidential content to participants without the appropriate privileges.

With respect to claim 8, Leonard discloses preventing content from being displayed to an unauthorized participant showing a grey-ed out or hashed out area where the content would have been viewable (¶0035-0037).  Leonard do(es) not explicitly disclose the following.  Mordecai, in order to improve confidentiality by preventing exposure of confidential content to participants without the appropriate privileges (¶0032), discloses: the method of claim 7, further comprising:
granting, responsive to receiving confirmation input by a moderating participant, the unauthorized participant access to the online meeting (i.e., person with full access from 
; and thereafter transferring the unauthorized participant from the virtual lobby to the online meeting. (i.e., based on granting access, users in the waiting room can be moved to the main meeting room in Mordecai, ¶0031-0033).
Based on Leonard in view of Mordecai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mordecai to improve upon those of Leonard in order to improve confidentiality by preventing exposure of confidential content to participants without the appropriate privileges.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 7.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 7.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 8.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 8.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2020/0019716 A1) in view of Keane (US 2019/0253269 A1).

With respect to claim 10, Leonard discloses i.e., preventing content from being displayed to an unauthorized participant showing a grey-ed out or hash-ed out area where the content would have been viewable (¶0035-0037).  Leonard do(es) not explicitly disclose the following.  Keane, in order to protect sensitive data from being  viewed by other people around a participant of a meeting (¶0002), discloses: the method of claim 1, further comprising:

reclassifying at least one authorized participant as an unauthorized participant responsive to identifying that the physical location associated with the at least one authorized participant corresponds to an insecure physical location (i.e., dynamically tracking participants risk level based on geographical location of participant to determine if participant is no longer in a secure location in Keane, ¶0027).
Based on Leonard in view of Keane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Keane to improve upon those of Leonard in order to protect sensitive data from being  viewed by other people around a participant of a meeting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sherman Lin
3/23/2022

/S. L./Examiner, Art Unit 2447   

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447